DETAILED ACTION
Disposition of Claims
Claims 1-2, 4-6, 12-15, and 17-27 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0071679A1, Published 03/05/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority application is not in English, and a translation has not been provided, the effective filing date of this application is that of the 371 national stage entry, which is 02/28/2018.

	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/06/2019, 03/24/2020, 03/05/2021, and 08/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The Third-Party IDS submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.291 and was considered by the Examiner.

Claim Objections
Claims 1-2, 4-6, 12-15, and 17-27 are objected to because of the following informalities:  the recitation of “HSV virus” is redundant, as “HSV” stands for “Herpes Simplex virus”.  The use of “virus” after any recitation of “HSV” should be deleted.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the definition of the abbreviation “HSV” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … Herpes Simplex virus (HSV) ...).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 12 is drawn to “a host cell”, which reasonably reads upon a human organism.  It is suggested the claim be amended to read upon “An isolated host cell” in order to overcome this rejection.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is drawn to “The recombinant HSV virus according to claim 2, wherein the genome of the recombinant HSV comprises a UL43 gene capable of expressing a functional UL43 protein, and a UL41 gene capable of expressing a functional UL41 protein, a UL48 gene, or combinations thereof, capable of expressing a functional UL48 protein.”  The wording of the claim makes it unclear what is capable of expressing a functional UL48 protein – is it only the UL48 gene, or is it a combination of UL43, UL41, and/or UL48?  Further, the “combinations thereof is unclear as the use of “and” before “a UL41 gene” makes it seem as though UL43 and UL41 are at least required within the genome.  It is suggested the claim be amended to read upon the following, and will be interpreted this way for purposes of prior art:
“4. The recombinant HSV virus according to claim 2, wherein the genome of the recombinant HSV comprises: 
1)  a UL43 gene capable of expressing a functional UL43 protein, 
2)  a UL41 gene capable of expressing a functional UL41 protein, 
3)  a UL48 gene, capable of expressing a functional UL48 protein, or
4) any combination of 1-3.”
For at least these reasons, claim 4 is rejected on the grounds of being indefinite.

Claims 5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is drawn to “The recombinant HSV virus according to claim 1, wherein the recombinant HSV further comprises a fifth exogenous nucleotide sequence.”  The antecedence for the “fifth exogenous nucleotide sequence” is unclear, as claim 1 does not require any exogenous nucleotide sequences to be present.  It is suggested the claim be amended to read upon the following, and will be interpreted this way for purposes of prior art:
“5. The recombinant HSV virus according to claim 1, wherein the recombinant HSV comprises anywhere from 1-5 exogenous nucleotide sequences.”
Claim 24 is rejected for similar reasons.
For at least these reasons, claims 5 and 24 are rejected on the grounds of being indefinite.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is drawn to “An isolated host cell, which is infected with the recombinant HSV virus according to claim 1, or which comprises a genome of the recombinant HSV virus, or which is transfected with a viral vector comprising a genome of the recombinant HSV virus.”  However, from the wording of the claim, it is unclear as to which “the recombinant HSV virus” of lines 3-4 and which “the viral vector” are being referred.  For the purpose of prior art, the claim will be interpreted as reading upon the following, but it must be amended to provide clarity and proper antecedence:
“An isolated host cell, which comprises one of the following:
1)  the recombinant HSV of claim 1, 
2)  the genome of the recombinant HSV of claim 1, or 
3)  the viral vector of claim 6.”
For at least these reasons, claim 12 is rejected on the grounds of being indefinite.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 provides that the isolated host cells “undergo a lesion”, but “lesions” are defined by the art as damage through injury or disease to an area of tissue or an organ, and does not happen to a single cell.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lesion” in claim 13 is used by the claim to mean “damage,” “infection”, or “apoptosis” to the host cell while the accepted meaning is “a region in an organ or tissue which has suffered damage through injury or disease, such as a wound, ulcer, abscess, or tumor.”  The term is indefinite because the specification does not clearly redefine the term.  It is suggested the claim be amended to recite that the mature HSV virions are harvested from the isolated host cells once said cells begin to show signs of infection.
For at least these reasons, claim 13 is rejected on the grounds of being indefinite.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 are drawn to “the recombinant HSV virus according to claim 1, or a viral vector comprising a genome of the recombinant HSV virus, or a pharmaceutical composition comprising the recombinant HSV virus or the viral vector.”  However, from the wording of the claims, it is unclear as to which “the recombinant HSV virus” of lines 4 and 5 (claim 15) and which “the viral vector” are being referred.  For the purpose of prior art, both claims will be interpreted as reading upon the following similar language, but both claims must be amended to provide clarity and proper antecedence:
“15.  A method of treating a tumor, which comprises administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising one of the following: 
1) the recombinant HSV of claim 1, or
2)  a viral vector comprising the genome of the recombinant HSV of claim 1.”  

For at least these reasons, claims 14-15 are rejected on the grounds of being indefinite.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to “…(3) a first copy of the ICPO gene comprises a first loss-of-function mutation, a second copy of the ICPO gene comprises a second loss-of-function mutation; a first copy of the ICP34.5 gene is substituted with a third exogenous nucleotide sequence, and a second copy of the ICP34.5 gene is substituted with a fourth exogenous nucleotide sequence.”  The antecedence for the “third/fourth exogenous nucleotide sequence” is unclear, as neither claim 1 or 2 requires any exogenous nucleotide sequences to be present (the recitation in claim 2 of the exogenous sequence is optional).  How the claim is being interpreted for the purpose of prior art is provided herein, but the claim must be amended for further clarification.
For at least these reasons, claim 17 is rejected on the grounds of being indefinite.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if the recited element within parentheses (See e.g. "(i.e. ICP47 gene)") is a required element of the claim.  Further, the phrase "i.e." (“id est” or “that is”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested that the Applicant amend the claim to either remove the parentheses, or remove the “i.e.” from the claim.
For at least these reasons, claim 21 is rejected on the grounds of being indefinite.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 are rejected for not properly incorporating essential subject matter and information into the claim. 
In the instant case, claim 21 references the GenBank deposit sequence ID of JQ673480.1, specifically nucleotides 5853-7485 of said sequence.  MPEP § 2173.05(s) discloses that where possible, claims are to be complete in themselves.  Further, the claim is indefinite because it is improper to import limitations from the specification into the claims, see MPEP §2111.01.  Since the exact sequence of the HSV genome is known, and since GenBank is not a recognized depository that follows the sequence rules adhered to by the PTO, it is highly suggested this genomic sequence be deposited formally into the specification, assigned an appropriate SEQ ID NO:, and said SEQ ID NO: be referenced in the instant claim.  Claim 22 is rejected for similar reasoning.  See attached PTO-2301 form.  
For at least these reasons, claims 21-22 are rejected on the grounds of being indefinite.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 provides for a deletion in the LAT gene; however, the LAT open reading frame (ORF) overlaps the ICP0 ORF in the antisense direction, and any deletion of the ORF of ICP0 as claimed will result in a deletion in the LAT gene.  It is unclear if this claim is draws towards the functional deletion of this gene, or the deletion of the remaining ORF not covered by the ICP0 ORF.  Claim 22 is rejected for similar reasoning.
For at least these reasons, claims 21-22 are rejected on the grounds of being indefinite.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a recombinant Herpes Simplex virus (HSV), which does not express a functional ICP0 protein and ICP34.5 protein; but is capable of expressing a functional UL43 protein, a functional UL41 protein, a functional UL48 protein, or any combination thereof.
Further limitations on the recombinant HSV according to Claim 1 are wherein the genome of the recombinant HSV comprises the following modifications: 
1) two copies of the ICPO gene each independently comprising a loss-of-function mutation or which is deleted or substituted with an exogenous nucleotide sequence; and 
2) two copies of the ICP34.5 gene each independently comprising a loss-of-function mutation or which is deleted or substituted with an exogenous nucleotide sequence (claim 2), wherein the genome of the recombinant HSV comprises: 
1)  a UL43 gene capable of expressing a functional UL43 protein, 
2)  a UL41 gene capable of expressing a functional UL41 protein, 
3)  a UL48 gene, capable of expressing a functional UL48 protein, or
4) any combination of 1-3 (claim 4); wherein the recombinant HSV comprises anywhere from 1-5 exogenous nucleotide sequences (claim 5); a viral vector, comprising the genome of the recombinant HSV according to claim 1 (claim 6); an isolated host cell, which comprises one of the following:
1)  the recombinant HSV of claim 1, 
2)  the genome of the recombinant HSV of claim 1, or 
3)  the viral vector of claim 6 (claim 12), wherein the exogenous nucleotide sequence encodes a foreign protein selected from the group consisting of fluorescent protein, immunomodulatory polypeptide, cytokine, chemokine, antibody, and cytotoxic peptide (claim 24); wherein the isolated cell is a tumor cell selected from the group consisting of lung cancer cell, liver cancer cell, breast cancer cell, osteosarcoma cell, ovarian cancer cell, cervical cancer cell, prostate cancer cell, glioma cell, melanoma cell, colorectal cancer cell, and pancreatic cancer cell (claim 25);
and a pharmaceutical composition, which comprises one of the following: 1) the recombinant HSV of claim 1, or 2)  a viral vector comprising the genome of the recombinant HSV of claim 1 (claim 14); characterized by any one or more of the following: (1) the pharmaceutical composition is formulated for treating a tumor; (2) the pharmaceutical composition is an injectable solution or a lyophilized powder; (3) the pharmaceutical composition comprises a therapeutically effective amount of the recombinant HSV or the genome of the recombinant HSV or the viral vector; (4) the pharmaceutical composition is a unit dose form; and (5) 102-109 pfu of the recombinant HSV virus is present per unit dose of the pharmaceutical composition (claim 26); 
wherein in the genome of the recombinant HSV: (1) both genomic copies of the ICP0 open reading frames (ORFs) each comprise a loss-of-function mutation; both genomic copies of the ICP34.5 open reading frames (ORFs) each comprise a loss-of-function mutation; or (2) both genomic copies of both of the ICP0 and ICP34.5 ORFs each comprise a loss-of-function mutation, wherein said four total ORFs are deleted; or 
(3) both genomic copies of the ICP0 open reading frames (ORFs) each comprise a loss-of-function mutation; the first copy of the ICP34.5 gene is substituted with an exogenous nucleotide sequence, and the second copy of the ICP34.5 gene is substituted with an exogenous nucleotide sequence; or 
(4) the two copies of the ICP0 gene are deleted; both genomic copies of the ICP34.5 open reading frames (ORFs) each comprise a loss-of-function mutation; or 
(5) the two copies of the ICP0 gene are deleted; and the two copies of the ICP34.5 gene are deleted; or 
(6) the two copies of the ICP0 gene are deleted; both copies of the ICP34.5 ORF are substituted with an exogenous nucleotide sequence; or 
(7) both copies of the ICP0 ORF are substituted with an exogenous nucleotide sequence and both copies of the ICP34.5 ORF comprise a loss-of-function mutation; or 
(8) both copies of the ICP0 ORF are substituted with an exogenous nucleotide sequence; and the two copies of ICP34. 5 genes are deleted; or 
(9) both copies of the ICP0 ORF are substituted with an exogenous nucleotide sequence and  both copies of the ICP34.5 ORF are substituted with an exogenous nucleotide sequence (claim 17); wherein a) the loss-of-function mutations are each independently selected from the group consisting of: missense mutation, nonsense mutation, frameshift mutation, base deletion, base substitution, base addition, and any combination thereof, b) the exogenous nucleotide sequences each independently encodes a foreign protein selected from the group consisting of: fluorescent protein, immunomodulatory polypeptide, cytokine, chemokine, antibody, and cytotoxic peptide, or c) a combination of a) and b) (claim 18), the HSV comprises any one or more of the following: (1) the fluorescent protein is selected from the group consisting of green fluorescent protein, red fluorescent protein, blue fluorescent protein, yellow fluorescent protein, or any combination thereof, (2) the immunomodulatory polypeptide is selected from the group consisting of CD40L, OX40L, inducible costimulatory molecule (ICOS), FTL3L, LIGHT, CD137L, CD70, 4-1BB, GITR, CD28, or any combination thereof, (3) the cytokine is selected from the group consisting of interleukin, interferon, tumor necrosis factor, colony stimulating factor, or any combination thereof; (4) the chemokine is selected from the group consisting of CCL2, RANTES, CCL7, CCL9, CCL10, CCL12, CCL15, CCL19, CCL21, CCL20, XCL-1, or any combination thereof, (5) the cytotoxic peptide is selected from the group consisting of thymidine kinase TK (TK/GCV), TRAIL, FasL, or any combination thereof, and (6) the antibody is selected from the group consisting of anti-PD-1 antibody, anti-PD-L1 antibody, anti-TIGIT antibody, anti-BTLA antibody, anti-CTLA-4 antibody, anti-Tim-3 antibody, anti-Lag-3 antibody, anti-CD 137 antibody, anti-0X40 antibody, anti-GITR antibody, anti-CD73 antibody, anti-KIR antibody, anti-ICOS antibody, anti-CSF1R antibody, anti-EGFR antibody, anti-VEGFR antibody, anti-HER2 antibody, anti-PDGFR antibody, or any combination thereof (claim 19); wherein the recombinant HSV has one or more characteristics selected from the group consisting of: (1) one or more non-essential genes are deleted or mutated; (2) an essential gene of the recombinant HSV virus is not deleted, and does not contain a loss-of-function mutation; (3) except for the two copies of the ICPO gene and the two copies of the ICP34.5 gene, the genome of the recombinant HSV virus comprises all other genes of the wild-type HSV virus, and none of the other genes comprises a loss-of-function mutation; and (4) the genome of the recombinant HSV virus further comprises a modification in which a native promoter of one or more HSV genes is substituted with a tumor-specific promoter (claim 20), characterized by any one or more of the following: (1) the non-essential gene is selected from the group consisting of UL3 gene, UL4 gene, UL14 gene, UL16 gene, UL21 gene, UL24 gene, UL31 gene, UL32 gene, US3 gene, UL51 gene, UL55 gene, UL56 gene, US2 gene, US12 gene, LAT gene, and any combination thereof;    (2) the non-essential gene comprises a loss-of-function mutation, or is substituted with an exogenous nucleotide sequence; (3) the essential gene comprises ICP27 gene, ICP4 gene, VP5 gene, gL gene, gH gene, gD gene, gK gene, gB gene, gN gene, UL5 gene, UL6 gene, UL8 gene, UL9 gene, UL12 gene, UL25 gene, UL26 gene, UL28 gene, UL29 gene, UL30 gene, UL33 gene, UL36 gene, UL38 gene, UL42 gene, UL48 gene and UL52 gene; and (4) the tumor-specific promoter is a promoter of hTERT (claim 21); wherein the genome of the recombinant HSV further comprises one or more modifications selected from the group consisting of: (1) substitution of a native promoter of the VP5 gene with a tumor- specific promoter; (2) substitution of a native promoter of the ICP27 gene with a tumor- specific promoter; (3) substitution of a native promoter of the ICP4 gene with a tumor- specific promoter; and (4) deletion or mutation of one or more of the UL55 gene, the US2 gene, the LAT gene (claim 22); wherein the recombinant HSV is a recombinant HSV-1, a recombinant HSV-2, or an HSV-1/HSV-2 chimeric virus; or the recombinant HSV is derived from a HSV-1 strain KOS (claim 23).

Claim 13 is drawn to a method of obtaining the recombinant HSV of claim 1, comprising: (1) cultivating an isolated host cell, wherein said cell is either a)  infected with said recombinant HSV, b)   comprises the genome of said recombinant HSV, or c) is transfected with a viral vector comprising the genome of said recombinant HSV; (2) collecting and lysing said isolated host cell after said host cell has begun to show signs of infection to obtain a lysate of the host cell; and (3) recovering resulting mature recombinant HSV virions from the lysate.  
Claim 15 is drawn to a method of treating a tumor, which comprises administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising one of the following: 
1) the recombinant HSV of claim 1, or
2)  a viral vector comprising the genome of the recombinant HSV of claim 1; characterized by any one or more of the following: (1) the tumor is selected from the group consisting of lung cancer, liver cancer, breast cancer, osteosarcoma, ovarian cancer, prostate cancer, glioma, melanoma, colorectal cancer, and pancreatic cancer; (2) the subject is a mammal; and (3) the subject is a human (claim 27).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 12-15, and 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner (US20090176203A1; Pub. 07/09/2009; hereafter “Conner”.)
The Prior Art
Conner teaches the generation of HSV mutants which lack functional ICP34.5 proteins (e.g HSV-1 strain 17+ mutant 1716 lacks a functional ICP34.5 gene resulting in greatly reduced lethality in mice but replicates as wild-type virus in actively dividing tissue culture cells (¶[0013]) and that recombination into the ICP34.5 ORFs with therapeutic agents has aided in the ability of these viruses to act as oncolytic therapeutic agents (¶[0014]).  Conner teaches the generation of HSV recombinant mutants to be used as viral vectors through the use of attR/attL sequences that flank the gene one would like to delete or disrupt, allowing for site-specific recombination and insertion of exogenous genes into these disrupted genomic sites (¶[0014-0020][0033-0035][0110][0120]).  HSV site specific recombination sequences are engineered into the HSV genome so as to disrupt and/or flank DNA sequence that includes part, or all, of the mRNA encoding, or protein coding, sequence of any selected HSV gene (in one or both copies of the gene as appropriate), such as removal of both copies of ICP0 to generate a replication defective HSV (¶[0113]; instant claims 1, 2, 5-6, 17, 20-22).  Conner doe not teach the disruption of UL43, UL41, or UL48 within the HSV genome, so it is assumed the recombinants of Conner express these proteins (instant claim 4).  Conner teaches the generation of these therapeutic, recombinant HSV vectors in BHK cells (¶[0139]) and that the ICP-deleted HSV can only replicate in actively dividing cells, such as cancer cells, including metastatic melanoma and squamous cell carcinoma (¶[0013]{0090-0092]; instant claim 12).  Conner teaches after the incubation in a cell-free system to stimulate recombination, the HSV is then transfected into cells, allowed to incubate, then lysed and the HSV was collected (¶[0136-0139]; instant claim 13).  Conner teaches the HSV for use in the present invention may be formulated as pharmaceutical compositions for clinical use and may comprise a pharmaceutically acceptable carrier, diluent or adjuvant (¶[0092]; instant claim 14).  Conner teaches the HSV may be used in effective amounts in methods to treat cancerous conditions, neoplasms, or tumors (¶[0090-0097]; instant claim 15), wherein the cancers may be of the colon, pancreas, lung, breast, uterus, stomach, kidney, testis, central nervous system (including the brain), peripheral nervous system, skin, blood or lymph (¶[0091]; instant claims 25-27.)  Conner teaches the composition may be formulated for topical, parenteral, systemic, intravenous, intra-arterial, intramuscular, intrathecal, intraocular, intratumoral, subcutaneous, oral or transdermal routes of administration which may include injection. Injectable formulations may comprise the selected compound in a sterile or isotonic medium (¶[0092]; instant claim 26).  
Conner teaches the HSV may be engineered to express exogenous proteins (¶[0044]) such as green fluorescent protein (GFP) in the replaced ORF of the HSV (¶[0015][0067-0069][0120]; instant claims 18-19, 24).  Conner teaches the heterologous therapeutic proteins expressed by the HSV (¶[0014]) may include insulin (as insulin, preproinsulin or proinsulin) Factor VIII, Nitroreductase, and Noradrenaline Transporters (¶[0071]) or Granulocyte Macrophage Colony Stimulating Factor (GM-CSF)(¶[0003]; instant claims 18-19, 24.)  Conner teaches the HSV may be mutants of any strain of HSV-1 or HSV-2, preferably HSV-1, with referred strains include strain 17, and strain F, most preferably HSV-1 strain 17 (¶[0073]; instant claim 23).  
For at least these reasons, Conner teaches every aspect of instant claims 1-2, 4-6, 12-15, and 17-27, and anticipates the invention encompassed by said claims.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Luo Y, et. al. Oncoimmunology. 2020 Feb 12;9(1):1726168. Applicant-related post-filing art relevant to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648